NEWS RELEASE Exhibit 99.1 Encore Energy Partners LP Announces Year-End Proved Reserves, Fourth Quarter and Year-End 2010 Results, and Provides Outlook for 2011 Houston – February 22, 2011 - (Business Wire) – Encore Energy Partners LP (NYSE: ENP) (the “Partnership” or “ENP”) today announced its 2010 year end reserves, unaudited fourth quarter and year end 2010 results, and provided an outlook for 2011. Proved Reserves Total proved oil and natural gas reserves at December 31, 2010 were 41.1 million barrels of oil equivalent, consisting of 28.7 million barrels of crude oil, condensate, and natural gas liquids and 74.5 billion cubic feet of natural gas.Proved reserves were calculated utilizing 12-month average prices during 2010, or $79.43 per Bbl of oil and $4.45 per Mcf of natural gas as compared to $61.18 per Bbl of oil and $3.83 per Mcf of natural gas for 2009. Using 2010 average prices, the estimated discounted net present value of ENP’s proved oil and natural gas reserves, before projected income taxes and net abandonment costs, using a 10 percent per annum discount rate (“PV-10 Value”) was approximately $703.5 million at December 31, 2010, as compared to a PV-10 Value of approximately $499.8 million at December 31, 2009. At December 31, 2010, oil, condensate, and natural gas liquids reserves accounted for 70 percent of total proved reserves, and 90 percent of total proved reserves are developed.The following table summarizes the changes in proved reserves: MBOE Reserves at December 31, 2009 Purchases of minerals-in-place 34 Extensions and discoveries 0 Revisions of previous estimates Production ) Reserves at December 31, 2010 ENP’s proved reserve estimates for all of its properties were prepared by independent petroleum engineers from DeGolyer and McNaughton. Summary of Fourth Quarter and Year End 2010 Results The following table highlights certain reported amounts for the fourth quarter and year end of 2010 (common units and $ in millions, except quarterly distribution per unit): Three Months Ended December 31, 2010 Year Ended December 31, 2010 Adjusted EBITDAX $ $ Net income excluding certain non-cash items $ $ Net income (loss) $ ) $ Distributable cash flow $ $ Total distributions paid $ $ Distribution per unit $ $ Coverage ratio (distributable cash to distributions) x x Weighted average diluted common units outstanding Total units to which distributions were paid Oil and natural gas revenues $ $ Average daily production volumes (BOE/D) Oil as a percentage of total production volumes 70
